DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 6,681,612 Matsumoto et al. (‘Matsumoto hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claim 1 is currently being examined. 
No Claims are allowed or objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,681,612 Matsumoto et al. (‘Matsumoto hereafter).

		Regarding Claim[s] 1, ‘Matsumoto discloses all the claim limitations including: A method for forming a curved thin-walled metal skin (‘Matsumoto, Abst, method manufacturing curved metal plate, convex surface with ribs), 
comprising the following steps:
step 1: extracting the position and size characteristics of stiffeners on a curved panel according to the assembly relationship between the curved panel and a thin-walled skin (‘Matsumoto, Fig 6A shows a panel in the process of being curved after pressing/ stamping, the position and size characteristics of stiffeners #2 (recesses) are extracted from #11 (fixed die segment) and transferred to #3 (metal plate);
step 2: assuming that the thickness of the curved panel and the thin-walled skin after assembly is m (‘Matsumoto, Figs 6A & 6B, show a thickness for #3, thickness is M), 
determining the size of a forming punch based on the shape and size of the curved panel (‘Matsumoto, Col. 4, ln 4 – 19, Fig 1, teaches die assembly shape and size has been determined prior to using the punch/ press to manufacture a curved panel), and 
offsetting a forming surface of the punch outwards along a normal line by the thickness m based on the size of the forming surface to obtain the characteristics of the inner surface of a female die (‘Matsumoto, Figs 1, 5A, 5B, 6A, 6B, show the offset distance between the lower and upper die, the offset distance allowing the thickness of the plate);
step 3: determining the size of discrete support moulds to be the same as that of the curved panel according to the thickness of the curved panel (‘Matsumoto, Figs 1, 5A, 5B, 6A, 6B, show the curved panel relatively the same thickness as the flat panel) ‘Matsumoto is silent regarding the thickness relationship before and after stamping, to control the thinning of the thickness would be an optimum value of a result effective variable.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust and set the pressure forces to optimize for the thickness to be the same prior to curving the panel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F, 2d 272, 205 USPQ 215 (CCPA 1980). 
and determining forming surfaces of the discrete support moulds based on the inner surface of the forming thin-walled skin (‘Matsumoto, Col. 5, ln 22 – 34, determines the thickness of the recesses to be manufactured); 
step 4: setting the number of the discrete support moulds to be the same as the number n of the stiffeners based on the size and distribution of the stiffeners on the curved panel (‘Matsumoto, Figs 6A & 6B, recesses #2 in Fig 6A have the same number distributed to #3 in Fig 6B), and 
the positions of the discrete support moulds on the punch are consistent with the positions of the stiffeners on the curved panel (‘Matsumoto, Figs 6A & 6B); 
step 5: manufacturing the punch (‘Matsumoto, Col. 5, ln 16 – 21), the female die and n discrete support moulds according to step 2 and step 3 (‘Matsumoto, Col. 2, ln 4 – 23, Col. 2, ln 38 – 47);
step 6: fixing the n discrete support moulds on the punch according to step 4, and the relevant positions for connecting the discrete support moulds are corresponding to the positions of the stiffeners on the curved panel during assembly (‘Matsumoto, Figs 6A & 6B, show the corresponding positions of stiffeners on curved panel during assembly); and 
step 7: using the punch and the female die combined with the discrete support moulds to carry out stamping of a curved thin-walled slab to obtain a required thin-walled skin component (‘Matsumoto, Figs 6A & 6B).
‘Matsumoto is silent regarding “a large-size curved thin-walled metal skin.” 
Examiner would not reject with ‘Matsumoto to define the relative term “large-sized.”  
However, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

	
Response to Arguments
Applicant’s arguments, see Remarks Pg 3, filed 04/19/2022, with respect to Rejections under 35 USC 112 have been fully considered and are persuasive.  The Rejections under 35 USC 112  of Claim 1 has been withdrawn. 
Applicant's arguments filed 04/19/2022 regarding Matsumoto not of the same background as the application (Pg 1) have been fully considered but they are not persuasive. Applicant argues that hollow composite structures, such as panels of a rocket propellant tank and fairings of a missile, are often used to achieve light weight in aerospace field.”  However, the claim language does not limit the method claims to any specific structure, or design with limits to size other than to relative terms of “large-size curved thin wall metal skin.”  The art of metal forming, stamping and punching thin walled skin has been used to manufacture numerous products.  Applicant has not limited the claims to any specific manufacturing methods that would only be applied to rockets, missiles.  The manufacturing method claims can also apply to curved metal plate, and golf club heads unless applicant were to limit the claims so that the method of manufacturing a golf club head would not reject applicants claims.  
Applicant argues that since ‘Matsumoto uses curved titanium, the methods of producing applicants claimed invention are different.  Applicant does not limit the claims with any specific material.  It is only in the specification that the applicant discusses aluminum alloys being employed in their invention.  Examiner examines only in light of the specification.  In order to give weight to such a limitation, Applicant would have to claim the material differences.
Applicant argues that the profiles specific to their invention (Pg 3) has not been shown.  However, there are no limitations in the claims even suggesting a specific profile design of Applicant’s invention. Applicant’s claim 1 recites: “a thickness of the curved panel and the thin-walled skin after assembly is m, determining a size of a forming punch based on a shape and the size of the curved panel.”  The above limitation does not suggest any language that could not be rejected by ‘Matsumoto.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific materials or alloys and profile shapes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further discusses “forming of a large-size thin walled skin.” “Large-size” is a relative term and no limitations have been presented in the claims to suggest any dimensions associated with the invention. The terms “thin wall” and “skin” are well known in the art of sheet metal.  However, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
05/09/2022